Citation Nr: 0805283	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-39 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to November 12, 
2003, for the grant of a 10 percent rating for degenerative 
joint disease of the right ankle.  

2.  Entitlement to an effective date prior to November 12, 
2003, for the grant of a 10 percent rating for degenerative 
joint disease of the left foot.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied 
compensable ratings for the service-connected degenerative 
joint disease of the right ankle and left foot.  The veteran 
expressed disagreement with the denials at his November 12, 
2003 personal hearing at the RO.  In a March 2005 rating 
decision, he was granted a 10 percent rating for degenerative 
joint disease of the right ankle, effective November 12, 
2003; and a 10 percent rating for degenerative joint disease 
of the left foot, effective November 12, 2003.  He appealed 
the effective dates of the award of increased compensation 
benefits.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected degenerative joint disease of the right 
ankle and left foot was received by the RO on April 11, 2002.  

2.  There is no medical evidence dated during the one year 
period prior to the veteran's April 2002 claim that shows 
that his service-connected degenerative joint disease of the 
right ankle and left foot met the criteria for the 10 percent 
ratings.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 11, 2002, for 
the grant of a 10 percent disability rating for degenerative 
joint disease of the right ankle have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.159, 3.400 (2007).  

2.  The criteria for an effective date of April 11, 2002, for 
the grant of a 10 percent disability rating for degenerative 
joint disease of the left foot have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.155, 3.159, 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective dates assigned for the grant of a 10 
percent ratings for degenerative joint disease of the right 
ankle and left foot.  (He was provided VCAA notice regarding 
his claim for an increased rating for these disabilities in a 
December 2003 letter).  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that failure 
to comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).  The file contains the veteran's VA treatment 
reports that are relevant to the time period in question, and 
neither the veteran nor his representative has indicated that 
there are any outstanding medical records.  The Board finds, 
therefore, that he has not been prejudiced by the RO's 
failure to provide him a VCAA notice.  

Analysis

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  

On April 11, 2002, the veteran filed a substantive appeal in 
conjunction with a separate claim.  The RO interpreted this 
document as a new claim for increased ratings for the 
service-connected degenerative joint disease of the right 
ankle and left foot; and in a December 2002 rating decision, 
increased ratings for those disabilities were denied.  At a 
personal hearing before an acting hearing officer at the RO 
in November 12, 2003, the veteran and his representative 
expressed disagreement with the denial of increased ratings 
for the service-connected degenerative joint disease of the 
right ankle and left foot.  Since this hearing was held 
within one year of the December 2002 rating decision that 
initially denied those claims, the Board finds that it served 
as a timely notice of disagreement with that decision rather 
than a new claim as concluded by the RO.  See 38 C.F.R. 
§§ 20.201, 20.302 (2007) (a notice of disagreement must be 
filed within one year of the notice of the determination 
being appealed).  Hence, the April 2002 claim remained 
pending.  The veteran was afforded a VA examination for his 
right ankle and left foot in January 2004; and it was the 
findings at this examination that led to the grant of 
increased compensation benefits for both these disabilities.  
Consequently, the Board finds that April 11, 2002 is the 
appropriate effective date for the grant of 10 percent 
ratings for the service-connected degenerative joint disease 
of the right ankle and left foot since this was the date that 
his claim was received.  

There is no medical evidence dated during the one year period 
prior to April 11, 2002 showing that the veteran's right 
ankle and left foot degenerative joint disease met the 
criteria for 10 percent ratings.  Hence, an earlier effective 
date based on 38 C.F.R. § 3.400(o)(2) is not warranted.  
Moreover, although the veteran appears to assert that the 10 
percent ratings should be granted all the way back to the 
date of his initial claim for service connection for those 
disabilities, i.e., July 23, 1997, the Board disagrees.  

In a February 1998 rating decision, the RO, in relevant part, 
granted service connection for degenerative joint disease of 
the right ankle and left foot, and assigned noncompensable 
ratings for the disabilities, effective July 23, 1997.  The 
rating decision indicated that an "at-once" VA examination 
was being scheduled to assess the level of disability 
associated with these disorders.  However, the veteran failed 
to report for the examination.  In a July 1998 rating 
decision, the RO denied compensable ratings for the service-
connected degenerative joint disease of the right ankle and 
left foot.  The veteran was informed of this determination 
under cover letter dated July 15, 1998.  However, the veteran 
did not file a notice of disagreement within one year of this 
determination.  Hence, the July 1998 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran filed a subsequent claim for increased ratings 
for his service-connected degenerative joint disease of the 
right ankle and left foot that was received by the RO in 
January 2000.  In a December 2000 rating decision, the RO 
denied increased ratings for these disabilities.  (The 
December 2000 rating decision also denied increased ratings 
for a right knee disability and degenerative joint disease of 
the right foot, as well as service connection for 
degenerative joint disease of the left knee, a left ankle 
disorder, and degenerative joint disease of the spine).  In 
January 2001, he filed a notice of disagreement that 
pertained only to the denial of an increased rating for the 
right knee disability.  Hence, that was the only issue that 
was included in the February 2002 statement of the case.  He 
filed his VA Form 9 in conjunction with that issue in April 
2002; and it was this document that was essentially accepted 
as a new claim for an increased rating for the service-
connected degenerative joint disease of the right ankle and 
left knee.  Since this document was received more than one 
year after notice of the December 2000 rating decision, it 
may not be considered a timely notice of disagreement with 
that determination.  As such, the December 2000 rating 
decision became final with regard to all the issues that were 
addressed within it other than the increased rating for a 
right knee disability.  

There is no document in the file that may be construed as a 
claim for increased ratings for the service-connected 
degenerative joint disease of the right ankle and left foot 
dated prior to April 11, 2002.  As such, the Board finds that 
this is the earliest effective date that may be assigned for 
the grant of increased compensation benefits for those 
disabilities.  


ORDER

An effective date of April 11, 2002, for the grant of a 10 
percent rating for degenerative joint disease of the right 
ankle is granted subject to the laws and regulations 
governing the award of monetary benefits.  

An effective date of April 11, 2002, for the grant of a 10 
percent rating for degenerative joint disease of the left 
foot is granted subject to the laws and regulations governing 
the award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


